People v Waller (2015 NY Slip Op 04583)





People v Waller


2015 NY Slip Op 04583


Decided on June 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2015

Friedman, J.P., Saxe, Manzanet-Daniels, Feinman, Gische, JJ.


15275 448/10

[*1] The People of the State of New York, Respondent,
vJustin Waller, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Joseph M. Nursey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered May 24, 2011, convicting defendant, upon his plea of guilty, of murder in the second degree and two counts of identity theft in the second degree, and sentencing him to an aggregate term of 23 years to life, unanimously affirmed.
The record does not cast doubt on defendant's competency to stand trial, and the court was not obligated, sua sponte, to order a CPL article 730 examination (see Pate v Robinson, 383 U.S. 375 [1966]; People v Tortorici, 92 NY2d 757 [1999], cert denied 528 U.S. 834 [1999]; People v Morgan, 87 NY2d 878 [1995]). Defendant was examined by a psychologist and a psychiatrist in contemplation of a possible psychiatric defense and as part of a prepleading investigation. While both doctors diagnosed defendant with psychiatric illnesses, neither expressed any concern that defendant's mental condition could affect his ability to understand the charges and proceedings or to assist in his defense. Furthermore, defense counsel never requested a CPL 730 examination or indicated any difficulty in communication, and the plea colloquy further demonstrated defendant's ability to understand the proceedings (see People v Majors, 73 AD3d 1382 [3d Dept 2010], lv denied 15 NY3d 775 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 2, 2015
CLERK